Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3 and 4 have been canceled.  Claims 1-2 and 5-19 are pending.

Election/Restriction
Claims 14-19 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 July 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 1 can’t be accurately determined.  Claim 1, line 5 introduces “a first four of the plurality of trunnion mounts,” and line 7 introduces “a second four of the plurality of trunnion mounts.”  Claim 1, line 10 states “at a first trunnion mount” to establish the location of  the support stiffener.  It is not understood which of the first four trunnion mounts to which this references, one of the first trunnion mounts or another trunnion mount not within the first trunnion mounts.  Claim 1, line 11 states “at a second trunnion mount” to establish the location of  the support stiffener.  It is not understood which of the second four trunnion mounts to which this references, one of the second trunnion mounts or another trunnion mount not within the second trunnion mounts.  Office proposes changing “a first four” to “four front trunnion mounts” in line 5 and changing “a second four” to “four rear trunnion mounts” in line 7.  This would remove the consistency issue involving “a first trunnion mount” and “a second trunnion mount.” 
Claim 2 is indefinite because “a first trunnion mount …” in lines 1 and 2 and “a second trunnion mount …” have the same consistency issue.  Claim 2 depends from claim 1 and must be consistent with the manner of establishing a first trunnion mount and a second trunnion mount in claim 1.  Claim 2 can’t ignore the conventions established in claim 1.  The meaning of claim 2 is that it positions the four front and four rear trunnion mounts such that one each of the four of each set is mounted between top, bottom, road side and curb side portions, respectively of the inner and outer tanks.
Claim 5 depends from claim 4 (claim 4 has been canceled).  If claim 5 is changed to depend from claim 1, claim 5 would be definite.  Also, the convention established by claim 5 states that the first trunnion mount is located on a road side and the second trunnion mount is located on a curb side.

Allowable Subject Matter
Claims 1-2 and 5-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.




Failed Attempt to Phone Applicant
Applicant has two requests for interview and the Office would ordinarily discuss an examiner’s amendment by phone.  However, applicant’s voice mail box is full and won’t accept any new messages.  Office attempt to phone applicant has failed.  Please contact the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733